Citation Nr: 1619459	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-21 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for asthma.  

2.  Entitlement to service connection for multiple myeloma, to include as a result of chemical exposure.  

3.  Entitlement to service connection for type II diabetes mellitus, to include as a result of chemical exposure.  

4.  Entitlement to service connection for glaucoma, to include as a result of chemical exposure.  

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as a result of chemical exposure.  

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as a result of chemical exposure.   

7.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of chemical exposure.  

8.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a result of chemical exposure.  

9.  Entitlement to service connection for hypertension, to include as a result of chemical exposure.  

10.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2008 and August 2013 rating decisions received from the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  

As addressed in more detail below, the July 1985 rating decision denying service connection for asthma is final.  On August 16, 1989, the Veteran filed an application to reopen the claim via VA FORM 21-526.  Although a rating decision was issued in September 1989 noting both "Reopened Claim" and "PT-NSC," the decision does not address the issue of entitlement to service connection for asthma.  

The Board notes that prior to March 24, 2015, a "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).  As such, the Board finds that the August 1989 claim was pending at the time of the July 2008 rating decision reflecting the RO's determination that new and material evidence had not been presented to reopen the claim.

In addition, and although the RO certified the issue from an April 2011 rating decision, as noted in the RO's August 2008 Decision Review Officer (DRO) process letter, the Veteran filed a notice of disagreement (NOD) with the July 2008 rating decision that same month.  After issuance of the statement of the case, the Veteran perfected the appeal in July 2013.  As such, the appeal stems from the August 1989 claim to reopen the issue of entitlement to service connection for asthma.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge via videoconference in January 2016.  

The record raises the issue of entitlement to service connection for a skin disorder in a January 2014 VA FORM 21-4138, to include tinea versicolor and psoriatic plaques noted in the service treatment records.  The issue has not been adjudicated by the RO and thus, the Board does not have jurisdiction over it.  As such, the issue is REFERRED to the agency of original jurisdiction (AOJ) for appropriate action.  

The reopened claim of entitlement to service connection for a respiratory disability, to include asthma, as well as the issues of entitlement to service connection for multiple myeloma, type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, glaucoma, and hypertension, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On the record during the January 2016 Board hearing, the Veteran requested a withdrawal of his appeal with respect to SMC based on the need for aid and attendance.  

2.  In an unappealed July 1985 rating decision, service connection was denied for asthma because the evidence did not show asthma during service or since separation.  

3.  Evidence received since the July 1985 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for asthma.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to entitlement to SMC based on the need for aid and attendance have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The July 1985 RO decision, which denied the Veteran's claim of entitlement to service connection for asthma, is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

3.  The criteria for reopening the claim of entitlement to service connection for asthma have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal-SMC

At the January 2016 Board hearing, prior to the promulgation of a Board decision in the appeal regarding entitlement to SMC based on a need for aid and attendance, the Veteran withdrew the appeal of this issue.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 

At the January 2016 Board hearing, the Veteran withdrew the appeal with respect to the issue of entitlement to SMC based on the need for aid and attendance.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to that issue and it is dismissed.


II.  Reopened Claim-Asthma

A.  Laws and Regulations

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Analysis

Service connection was denied for asthma in a July 1985 rating decision.  At the time of the prior rating decision, the record included service treatment records, post-service treatment records, and the Veteran's statements.  The evidence was reviewed and service connection was denied for asthma based on the RO's determination that the evidence did not show asthma during service or since separation.  

Because the Veteran did not submit a NOD with the July 1985 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Additionally, no new and material evidence pertinent to the claim was constructively or physically of record within one year of the July 1985 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  As discussed in the introduction, there is no subsequent final decision.

However, as noted previously, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the RO's July 1985 rating decision includes the August 16, 1989 application to reopen the claim, an October 1998 VA Medical Center record noting a 33-year history of asthma, and chronic obstructive pulmonary disease (COPD) was noted to have been exacerbated by smoking.  In addition, at the January 2016 Board hearing, the Veteran testified to having been treated for asthma immediately after service in 1967, and ever since separation.  Further, in a May 2005 statement, S. E. noted having played basketball with the Veteran during childhood, adding that the Veteran did not have asthma at that time.  Additionally, VA treatment records in March 2000 and June 2015 reflect a diagnosis of asthma.  Additionally, in a January 2016 statement, E. G. indicated that she knew the Veteran prior to service at which time he did not have asthma, noting that after separation she drove him to contemporaneous doctors' appointments for asthma treatment.  When considered with previous evidence of record, the Board finds the evidence of asthma coupled with the Veteran's assertion raises a reasonable possibility of substantiating the claim of entitlement to service connection for asthma.  

As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying August 1989 claim of entitlement to service connection for asthma is addressed in the remand below.


ORDER

The appeal with respect to the claim of entitlement to SMC based on the need for aid and attendance is dismissed.  

New and material evidence has been presented to reopen the August 1989 claim of service connection for asthma; to that limited extent, the appeal is granted. 


REMAND

The Veteran did not serve overseas, but has alleged exposure to herbicides/chemicals while stationed at Fort Lewis in the State of Washington.  The Board notes that his DD Form 214 reflects no foreign service; an October 1998 VA treatment record notes no exposure to Agent Orange during service; and a February 2012 Personnel Information Exchange System (PIES) response notes no service in Vietnam.  

At the Board hearing, the Veteran testified to having handled large drums containing what he believed to be chemicals/herbicides during service.  In a January 2014 statement, he noted having been issued protective gear in association with handling the containers.  He added that all of the symptoms associated with the disabilities on appeal are as a result of the asserted exposure to the chemicals/herbicides during service.  

With respect to the issue of entitlement to service connection for asthma, the Board notes that although service treatment records reflect hay fever in April 1967, there is no reference to asthma during service.  However, in December 2010, the Veteran stated that he was hospitalized for asthma at the Madigan Army Medical Center (AMC) at Fort Lewis during service in January and/or February 1967.  In addition, in his August 1989 claim, the Veteran noted having had treatment for asthma attacks on May 11, 1967, at Madigan AMC, and on January 16, 1967, at the Fort Polk Army Hospital in Louisiana.  VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  As such, treatment records pertaining to a respiratory disorder in January and/or February 1967 should be requested from appropriate sources, to include the Madigan Army Medical Center, and the Fort Polk Army Hospital.  

The Board notes that an October 1998 VA Medical Center (VAMC) record reflects a 33-year history of asthma, with exacerbation of COPD due to smoking.  A November 1999 record reflects a prescription for a refill of Prednisone, and a March 2000 record notes an inhaler was prescribed for asthma.  A March 2012 VA record notes treatment for 'Asthma' since 2001.  In light of the evidence and the Veteran's assertions, VA examination is warranted with respect to the etiology of a respiratory disability, to include asthma.  

The Board notes that VA treatment records in 2015 reflect diagnoses of asthma, diabetes mellitus, prostate cancer, multiple myeloma, glaucoma, and neuropathy of the upper and lower extremities.  At the January 2016 Board hearing, the Veteran indicated recent relevant treatment with respect to all of the disabilities on appeal.  As such, outstanding records of pertinent medical treatment must be obtained and added to the record. 

Lastly, the Board notes that in a July 2012 statement, the Veteran noted having applied for Social Security Administration (SSA) benefits in 1974 or 1975.  Although a January 1998 letter from SSA notes that the Veteran was not eligible for SSA disability benefits based upon the period from when he stopped working and when he became disabled, medical records, if any, upon which the determination was based are not associated with the file.  As such, on remand, the SSA records should be requested.  

Accordingly, these issues are REMANDED for the following actions:

1.  Contact all appropriate agencies, including Madigan AMC at Fort Lewis, Washington, and the Fort Polk Army Hospital in Louisiana, and request records relevant to asthma treatment in January and/or February 1967, and in May 1967.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Request the Veteran's records from SSA. 

If these records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

4.  After completion of the above, schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a respiratory disorder, to include asthma, is related to his active service.  

A rationale for all opinions expressed should be provided.  

5.  Finally, after conducting any additional development necessary based on the above actions, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


